DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant's amendment filed on August 3, 2021 has been entered.  Claims 1-2, 4 and 11-19 are amended.  Claims 1-19 are pending in the application.  Applicant's amendment has overcome the objection(s) of claims 4 and 11 and rejection(s) under 35 U.S.C. 112 of claims 1-18 previously set forth in the Non-Final Office Action mailed on May 21, 2021.

Response to Arguments

Applicant’s arguments, see p. 9-13, filed on August 3, 2021, with respect to the rejection(s) of claims 1, 3, 5-11 and 13-18 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new ground(s) of rejection(s) of claims 1, 3 and 5-11 under 35 U.S.C. § 102 and 35 U.S.C. § 103 are made in view of Zhong (PG PUB US2018/0152517), 
 
Claim Objections

Claim 19 is objected to because of the following informalities: minor typographical error.

Claim 19 recites “identifying a plurality of policies to be implemented within a system, where the plurality of policies includes characteristics including” (line 2-3).  It should be “identifying a plurality of policies to be implemented within a system, where the plurality of policies include[[s]] characteristics including”

  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong (PG PUB US2018/0152517).

Regarding claim 1, Zhong teaches “a computer-implemented method, comprising:
identifying a plurality of policies to be implemented within a system, where each of the plurality of policies includes a first characteristic indicating details regarding data collection within the system;” (The deep analyzer 308 performs model tree clustering analysis on the aggregated data stored in the data repository 310 to generate the rules 112 regarding how the gateways 106 a-106 c generate the condensed data 108 a-108 c, where the rule corresponds characteristic such as the resolution and collection frequency of the data collection device (e.g. camera) [Zhong, para 0047, 0019]);
“aggregating the plurality of policies to create a single aggregated policy, the aggregated policy including an aggregated first characteristic that satisfies all of the first characteristics of all of the plurality of policies;” (The gateway communicator 300 packages the example rules 112 and/or the example triggers 114 into a protocol [single aggregated policy].  As each rule corresponds characteristic such as the resolution and collection frequency of the data collection device, packaging the rules would inherently combine characteristic from each rule [Zhong, para 0041, 0019]);
“disseminating the aggregated policy within the system;” (The gateway communicator 300 transmits the packaged the example rules 112 and/or the example triggers 114 to the example gateways 106 a-106 c [Zhong, para 0041]);
“receiving data collected according to the aggregated policy;” (The gateways 106 a-106 c generate the condensed data 108 a-108 c (e.g., locally summarizes data collection by the corresponding data collection devices 102 a-102 c) based on the rules 112, and the example gateways 106 a-106 c send condensed data 108 a-108 c to an example system manager 110 [Zhong, para 0027, 0024]);
“disaggregating the data.” (The system manager data analyzer 302 analyzes the condensed data 108 a-108 c from the example gateways 106 a-106 c to organize data collected by the example data collection devices 102 a-102 (e.g. real-time analyzer 306 filtering the 

Regard claim 3, Zhong teaches “wherein one or more currently deployed policies to be removed from the system are considered when aggregating the plurality of policies.” (The example deep analyzer 308 performs deep analytics on the data aggregated by the real-time analyzer 306 to generate and/or modify the rules 112 and/or the triggers 114 that are sent to the example gateways 106 a-106 c.  In other words, the existing rules would be removed as modified rules would be applied [Zhong, para 0046]).

Regard claim 7, Zhong teaches “wherein aggregating the plurality of policies includes combining a plurality of aggregated characteristics to create the aggregated policy.” (The gateway communicator 300 packages the example rules 112 and/or the example triggers 114 into a protocol [single aggregated policy].  As each rule corresponds characteristics such as the resolution and collection frequency of the data collection device, packaging the rules would inherently combine characteristic from each rule [Zhong, para 0041, 0019]).

Regard claim 8, Zhong teaches “wherein each of the plurality of policies is associated with a tenant.” (For example, an example one of the rules 112 may state that that data collected by a water level sensor [tenant] is low quality when the level of the water does not change for a period of time [Zhong, para 0026]).

Regarding claim 9, Zhong teaches “wherein the aggregated policy is disseminated to one or more edge nodes separate from a central system.” (The gateway communicator 300 transmits the packaged the example rules 112 and/or the example triggers 114 to the example gateways 106 a-106 c [Zhong, para 0041]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (PG PUB US2018/0152517) as applied to claims 1, 3 and 7-9 above, and further in view of Mallya (PG PUB US2013/0083725).

Regarding claim 5, Zhong does not teach “wherein the plurality of policies are aggregated in response to determining one or more similarities between each of the plurality of policies.”
Mallya teaches “wherein the plurality of policies are aggregated in response to determining one or more similarities between each of the plurality of policies.” (The core network node is configured to determine policies (such as up-link policies) associated with the user [similarity] in a policy database. The core network node is then configured to send the up-link policies associated with the user to the access device operatively coupled to the user [Mallya, para 0077]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong to comprise the claimed limitation to effectively .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (PG PUB US2018/0152517) as applied to claims 1, 3 and 7-9 above, and further in view of Ebling (PG PUB US2007/0294360).

Regarding claim 6, Zhong teaches “further comprising:
identifying one or more current policies that are currently deployed within the system;” (The example deep analyzer 308 performs deep analytics on the data aggregated by the real-time analyzer 306 to generate and/or modify the rules 112 and/or the triggers 114 that are sent to the example gateways 106 a-106 c.  In other words, the existing rules would be identified as modified rules would be applied [Zhong, para 0046]).
“adjusting the aggregated policy so that each of the characteristics of the one or more current policies are met by the aggregated policy.” (The example deep analyzer 308 performs deep analytics on the data aggregated by the real-time analyzer 306 to generate and/or modify the rules 112 and/or the triggers 114 that are sent to the example gateways 106 a-106 c, where the rule corresponds characteristic such as the resolution and collection frequency of the data collection device (e.g. camera).  Further, the gateway communicator 300 packages the example rules 112 and/or the example triggers 114 into a protocol [Zhong, para 0046, 0019, 0041]).
However, Zhong does not teach “determining characteristics of the one or more current policies;”
Ebling teaches “determining characteristics of the one or more current policies;” (The server determines modifications to existing rules for a specific client, including characteristics such as contextual conditions (e.g. data events) and actions (e.g. their reporting 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong to comprise the claimed limitation to effectively provide additional criteria of modifying the rules (e.g. resource levels of the sensor devices) [Ebling, para 0049].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (PG PUB US2018/0152517) as applied to claims 1, 3 and 7-9 above, and further in view of Claudatos (PG PUB US2006/0004868) and Kinarti (PG PUB US2018/0167435).

Regarding claim 10, Zhong does not teach “wherein disaggregating the data includes, for each policy of the plurality of policies: determining one or more portions of the data that match all characteristics of the policy” 
“sending the matching one or more portions of the data to a tenant from which the policy was received.”
Claudatos teaches “wherein disaggregating the data includes, for each policy of the plurality of policies: determining one or more portions of the data that match all characteristics of the policy” (Dynamic policy selector (DPS) evaluates multiple characters of a file such as content and file metadata to determine the appropriate Information Management policy to apply.  For example, characteristics including 1) file with IM retention policy 5; and 2) the file from User A and has not been touched in 6 months [Claudatos, fig. 6, para 0091-0092]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong to comprise the claimed limitation to effectively secure data to a storage pool based on a policy associated with the file [Claudatos, para 0101].
“sending the matching one or more portions of the data to a tenant from which the policy was received.”
Kinarti teaches “sending the matching one or more portions of the data to a tenant from which the policy was received.” (Data-brokerage server creates and sends producer configurations with security tokens to the IoT platform 1 and 2 respectively.  Based on their respective security tokens, IoT platforms 1 and 2 can establish the P2P connection with IoT platform 3 [tenant] respectively.  Based on their respective producer configurations, IoT platforms 1 and 2 can format and filter the data streams they offer, and send the formatted/filtered data as data streams 1 and 2 to IoT platform 3 [Kinarti, para 0033]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong-Claudatos to comprise the claimed limitation to effectively conserve bandwidth resource by filtering out data necessary data stream to the data consumer [Kinarti, para 0002].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (PG PUB US2018/0152517) as applied to claims 1, 3 and 7-9 above, and further in view of Claudatos (PG PUB US2006/0004868).

Regarding claim 11, Zhong does not teach “wherein disaggregating the data includes, for each policy of the plurality of policies:
determining one or more portions of the data that match all characteristics of the policy,”
“processing and storing the matching one or more portions according to details indicated within the matching policy.”
Claudatos teaches “wherein disaggregating the data includes, for each policy of the plurality of policies:
determining one or more portions of the data that match all characteristics of the policy,” (Dynamic policy selector (DPS) evaluates multiple characters of a file such as content and file metadata to determine the appropriate Information Management policy to apply.  For example, characteristics including 1) file with IM retention policy 5; and 2) the file from User A and has not been touched in 6 months [Claudatos, fig. 6, para 0091-0092]);
“processing and storing the matching one or more portions according to details indicated within the matching policy.” (Source filesystem 200 communicates with IM Policy Manager 16, which assigns objects from filesystem 200 to various pools 204, 206, and 207, based on the IM policy or policies associated with each object [Claudatos, para 0101).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Zhong to comprise the claimed limitation to effectively secure data to a storage pool based on a policy associated with the file [Claudatos, para 0101].

Allowable Subject Matter

Claims 2, 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-18 are allowable over prior art of record.

Claim 19 is objected to, but would be allowable if amended to overcome the above objection(s).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441